DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification and title objections have been withdrawn.
The 112 rejection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-9 are allowed.  
Claims 1, 2, 5-9; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a bias circuit configured to apply a constant voltage to a control terminal of the MOS transistor element; a second current source; and a second node between the MOS transistor element and the resistor element, wherein the second node is connected to a constant voltage source via the second current source; and a control section configured to control a value of the first current of the first current source

Claim 9:  wherein the resistor element is on a second side of the MOS transistor element, and the second side of the MOS transistor element is opposite to the first side of the MOS transistor element; and a bias circuit configured to apply a constant voltage to a control terminal of the MOS transistor element; a third current source configured to supply a second current to the buffer, wherein a current value of the third current source is controllable by a voltage at the node; and a control section configured to control a value of the first current of the first current source.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839